RICKS, District Judge
(after stating the facts as above). When this case was tried in the circuit court, the question was the articles imported should be classified under paragraph 103, or paragraph 105, of the act of October 1, 1890. Paragraph 103, under which the importers claim, reads as follows:
“Green and colored, molded or pressed, flint and lime glass bottles, holding more than one pint, * * * and other molded or pressed, green and colored, and flint or lime glass bottle ware, not specially provided for in this act, one cent per pound.”
Paragraph 105 reads as follows:
“Flint and lime pressed glassware, not cut, engraved, painted, etched, decorated, colored, printed, stained, silvered or gilded, sixty per cent, ad valorem.”
The circuit court found that “these articles are not pressed glassware. They, are molded, which brings them within an express provision of paragraph 103.” We agree with this conclusion of the circuit court for the reasons stated in the opinion filed in the cause. 55 Fed. 476. The .district attorney now insists that if the judgment of the circuit court is affirmed, and the articles are to be classified under paragraph 103, then they are dutiable at the rate of 40 per cent, ad valorem, .under the last clause of paragraph 104, which reads:
“No article manufacturen from glass described in the preceding paragraph shall pay a less rate of duty than forty per cent, ad valorem.”
But the record does not contain the evidence to enable or justify us in applying this clause of paragraph 104 to the case as presented, because it nowhere appears that the duty imposed in this case was less than 40 per cent, of the value of the importation. The judgment of the circuit court is therefore affirmed.
NOTE. See Marine v. Packham, 3 C. C. A. 210, 52 Fed. 579.